Citation Nr: 1747086	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Carol J. Ponton, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran initially requested a hearing before a Veterans Law Judge.  In a July 2017 written statement however, the Veteran's representative withdrew his Board hearing request.  Thus, remand of this claim to afford the Veteran a Board hearing is not required.  

During the course of this appeal, the Veteran changed his accredited representative.  His current representative is noted on the first page of this Board action.  

The Veteran submitted additional evidence to VA on several occasions subsequent to the most recent supplemental statement of the case, issued in September 2016.  As this evidence was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ), remand for initial consideration of this evidence by the AOJ is not required.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to a temporary total rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has presented competent evidence of current diagnoses of mechanical low back pain syndrome and degenerative disc disease of the thoracolumbar spine which are due to an in-service low back injury.  

2.  Bilateral pes planus was noted on examination in February 1980, prior to service entrance.  

3.  The Veteran has presented competent evidence of a current diagnosis of bilateral pes planus which increased in severity beyond the natural progression of the disorder during service.  

4.  The Veteran has presented competent evidence of a current diagnosis of PTSD resulting from an in-service stressor.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for mechanical low back pain syndrome and degenerative disc disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable decisions by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Low back disability

The Veteran seeks service connection for a low back disability, which he contends was first incurred during active duty service.  On examination for service entrance in February 1980, the Veteran was without any noted abnormalities of the spine.  Service treatment records indicate he was seen on several occasions in March and April 1981 for low back pain following diving into a swimming pool.  He was given medication and rest.  A service separation examination is not of record.  

In support of his claim, the Veteran submitted a September 2017 medical opinion statement from D.B.M., M.D., a private orthopedic surgeon.  In rendering his opinion, Dr. M. reviewed the claims file, to include the service treatment records and the post-service VA and private treatment records.  He also interviewed the Veteran via telephone in September 2017.  Upon completion of his review, Dr. M. determined that current diagnoses of degenerative disc disease and mechanical low back pain syndrome were warranted.  Additionally, Dr. M. opined that these disorders were the result of the Veteran's initial in-service injury, and had been chronic since that time.  

In reviewing the record, the Board acknowledges that additional adverse medical opinion evidence is of record; however, after considering the totality of the record, the Board finds the evidence to be in relative equipoise.  As such, the benefit of the doubt is afforded the Veteran, and service connection for mechanical low back pain syndrome and degenerative disc disease of the thoracolumbar spine is therefore warranted.  

Bilateral pes planus

The Veteran seeks service connection for bilateral foot disorders.  He contends that the rigors of active duty service, including wearing and marching in combat boots, resulted in current bilateral foot disorders.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In the present case, on the Veteran's February 1980 service entrance examination, he was noted to have bilateral pes planus, mild and asymptomatic.  This disorder was not considered disabling, however, and he was accepted into active duty service.  Because a bilateral foot disorder was noted on service entrance, the presumption of soundness does not apply for that disability because it was noted at entry.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

Service connection may still be warranted if a disorder of the Veteran's feet was aggravated during his period of active duty service.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

In support of his claim, the Veteran submitted a September 2017 medical opinion statement from D.B.M., M.D., a private orthopedic surgeon.  In rendering his opinion, Dr. M. reviewed the claims file, to include the service treatment records and the post-service VA and private treatment records.  He also interviewed the Veteran via telephone in September 2017.  Upon completion of his review, Dr. M. determined that a current diagnosis of bilateral pes planus was warranted.  Additionally, Dr. M. opined that while bilateral pes planus was noted on service entrance, this disability was "permanently aggravated secondary to [the Veteran's] activities" during active duty service.  

In reviewing the record, the Board acknowledges that additional medical opinion evidence contrary to the claim is of record; however, after considering the totality of the record, the Board finds the evidence to be in relative equipoise.  As such, the benefit of the doubt is afforded the Veteran, and service connection for bilateral pes planus is therefore warranted.  

PTSD

The Veteran seeks service connection for a psychiatric disability, claimed as PTSD.  He asserts he has PTSD as the result of an in-service personal assault, and service connection is therefore warranted.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran contends that he has PTSD as a result of an in in-service military sexual trauma.  Specifically, he asserts that during service, he was beaten and sexually assaulted by another service member.  The Veteran served on active duty July 1980 to July 1983.  His service personnel records do not show that he served in combat, and he has not claimed as such.  

The Veteran's service treatment records do not specifically refer to an in-service physical or sexual assault.  In February 1981, however, he underwent an Article 15 hearing for disorderly conduct and was found guilty.  In July 1981, he was again disciplined for failing to report to his place of duty.  He has asserted that he began acting out as a result of his in-service assault.  

In support of his claim, the Veteran submitted an examination report and medical opinion from A.L.G., Psy.D.  Dr. G. reviewed the Veteran's medical history and examined him in August 2017.  Thereafter, Dr. G. opined that a current diagnosis of PTSD was warranted, and it was at least as likely as not this disorder was the result of an in-service trauma.  

The Board finds Dr. G's opinion to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinion was rendered after reviewing the Veteran's claims file, soliciting a medical history from the Veteran, and conducting physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Dr. G. provided detailed facts and rationale on which she based her opinions, and the probative value of the opinion is consistent with the evidence in the record.  Therefore, a grant of service connection for PTSD is warranted.  


ORDER

Service connection for bilateral pes planus is granted.  

Service connection for degenerative disc disease of the thoracolumbar spine is granted.  

Service connection for PTSD is granted.  


REMAND

Temporary total rating

Finally, the Veteran has filed a claim for a temporary total rating pursuant to 38 C.F.R. § 4.29 for hospitalization and treatment of a psychiatric disability.  The Board notes that assignment of a temporary total rating is a rating issue, not a separate benefit, of the underlying claim of service connection for a psychiatric disability, which has been granted herein.  See 38 C.F.R. §§ 4.29, 4.30.  In this regard, the Veteran may be entitled to a temporary total rating based on treatment requiring convalescence in connection with his reported 2013 PTSD treatment at the Bay Pines VA Medical Center.  At the time his claim was filed in June 2013, his treatment was noted to be ongoing, as he was still enrolled in the inpatient PTSD program.  This issue must be considered by the RO in the first instance in the light of the grant of the underlying service connection claim for PTSD.

Accordingly, the case is REMANDED for the following action:

Implement the service connection grant for PTSD.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the issue of entitlement to a temporary total rating based on hospitalization for treatment of a service-connected disability in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


